    Case 1:20-cv-05245-RMB Document 6 Filed 06/23/20 Page 1 of 6 PageID: 66



NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE

DONTA SPRIGGS,                      :       CIV. NO. 20-5245(RMB)
                                    :
                  Petitioner        :
                                    :
       v.                           :            OPINION
                                    :
WARDEN DAVID ORTIZ,                 :
                                    :
                  Respondent        :


BUMB, District Judge

       Petitioner Donta Spriggs, a prisoner confined in the Federal

Correctional Institution in Fort Dix, New Jersey (“FCI Fort Dix”),

filed a petition for writ of habeas corpus under 28 U.S.C. § 2241,

seeking release from prison under the CARES Act. (Pet., Dkt. No.

1.) Respondent filed an answer to the Petition on May 7, 2020,

opposing habeas relief. (Answer, Dkt. No. 4.) Petitioner then

submitted a copy of his April 17, 2020 request to staff for

compassionate release 1 or release to home confinement under the

Cares Act, which was denied because he did not have a “minimum

PATTERN score.” (Ex., Dkt. No. 5.) For the reasons discussed below,




1 If the BOP denies a prisoner’s request for compassionate release
under the First Step Act, the prisoner may seek compassionate
release from the court that sentenced him, pursuant to 18 U.S.C.
§3582(c)(1)(A).
                                        1
     Case 1:20-cv-05245-RMB Document 6 Filed 06/23/20 Page 2 of 6 PageID: 67



the Court will dismiss the petition without prejudice for failure

to exhaust administrative remedies.

I.      BACKGROUND

        In his petition for writ of habeas corpus seeking release to

home confinement under the CARES Act, Petitioner alleged that he

fully qualified for immediate release to home confinement under

the CARES Act. (Pet., Dkt. No. 1 at 5.) Before the CARES Act was

passed on March 27, 2020, 18 U.S.C. § 3624(c)(2) provided the BOP

with the authority to “place a prisoner in home confinement for

the shorter of 10 percent of the term of imprisonment of that

prisoner or 6 months.” 18 U.S.C. § 3624(c)(2) (effective July 19,

2019). As part of the CARES Act, Congress sought to address the

spread of the coronavirus in prisons by permitting BOP to expand

the use of home confinement under § 3624(c)(2). See Pub. L. No.

116-36, § 12003(b)(2). Upon direction of the Attorney General,

Section 12003(b)(2) of the CARES Act temporarily suspends the

limitation of home confinement. Id.

        On April 3, 2020, the Attorney General authorized the BOP to

immediately      maximize    transfers      to   home    confinement   of   all

appropriate inmates held at BOP facilities where the BOP Director

determines      that   COVID-19   is   materially       affecting   operations.

(Reiser Decl., ¶11, Dkt. No. 4-1.) The BOP is currently assessing

a number of factors to ensure that an inmate is suitable for home

confinement including, but not limited to, reviewing the inmate's

                                        2
  Case 1:20-cv-05245-RMB Document 6 Filed 06/23/20 Page 3 of 6 PageID: 68



institutional    discipline   history    for   the   last   twelve   months;

ensuring that the inmate has a verifiable release plan; verifying

that the inmate's primary offense is not violent, a sex offense,

or terrorism related; and confirming the inmate does not have a

current detainer. (Reiser Decl., ¶18, Dkt. No. 4-1.) BOP                 has

generally prioritized     for home confinement those          inmates    who

have    served half of their sentences,        or who have 18 months or

less remaining      in their sentences and have served 25% or more

of their sentences. (Id.) T hese priority factors are subject to

deviation in BOP's discretion in certain circumstances and are

subject to revision as the situation progresses. (Id., ¶19.)

II.    DISCUSSION

       A.   Standard of Law

       A federal prisoner may challenge the execution of his or her

sentence in a petition for a writ of habeas corpus under 28 U.S.C.

§ 2241. Woodall v. Fed. Bureau of Prisons, 432 F.3d 235, 243-44

(3d Cir. 2005); Coady v. Vaughn, 251 F.3d 480, 485 (3d Cir. 2001).

28 U.S.C. § 2241(c)(3) provides: “The writ of habeas corpus shall

not extend to a prisoner unless-- (3) He is in custody in violation

of the Constitution or laws or treaties of the United States….”

       There is a judicially created exhaustion requirement for

habeas petitions brought under 28 U.S.C. § 2241. Callwood v. Enos,

230 F.3d 627, 633-34 (3d Cir. 2000). In the typical case, an

inmate’s failure to exhaust all stages of the administrative remedy

                                     3
  Case 1:20-cv-05245-RMB Document 6 Filed 06/23/20 Page 4 of 6 PageID: 69



system prior to the filing of a habeas petition under 28 U.S.C. §

2241 is a proper basis for dismissal. Moscato v. Fed. Bureau of

Prisons, 98 F.3d 757, 761-62 (3d Cir. 1996).

       The administrative remedy procedure for the BOP is set forth

at 28 C.F.R. §§ 542.10 to 542.19. The procedure provides formal

review of any complaint that relates to any aspect of the inmate’s

confinement. 28 C.F.R. § 542.10(a). For most complaints, inmates

must   first    attempt    to     resolve       the   complaint     informally    with

institution staff. 28 C.F.R. § 542.13(a). If that fails, the inmate

may file an administrative remedy request with the Warden of the

institution, within 20 calendar days of the date on which the basis

for the request occurred. 28 C.F.R. § 542.14(a). If the Warden

denies the request, the inmate may file an appeal with the Regional

Director, within 20 calendar days of the date the Warden signed

the response. 28 C.F.R. § 542.15(a). If the Regional Director

denies the appeal, the inmate may appeal that decision to the

General   Counsel     of   the    Federal        Bureau   of   Prisons,   within    30

calendar days from the date the Regional Director signed the

response.      Id.   Appeal      to   the       General   Counsel    is   the    final

administrative appeal. Id. “If the inmate does not receive a

response within the time allotted for reply, including extension,

the inmate may consider the absence of a response to be a denial

at that level.” 28 C.F.R. § 542.18.



                                            4
    Case 1:20-cv-05245-RMB Document 6 Filed 06/23/20 Page 5 of 6 PageID: 70



       B.   Analysis

       Respondent asserts that the petition should be denied because

Petitioner     has    not   exhausted       his   administrative    remedies.

Petitioner has never filed an Administrative Remedy 2 requesting

home    confinement    or   compassionate         release.   (Declaration     of

Christina Clark 3 ¶4 and Ex. 2, Dkt. No. 4-2.) Second, Respondent

submits that Petitioner does not meet the eligibility requirements

for discretionary release to home confinement under 18 U.S.C. §

3582(c)(2), as modified by the CARES Act. (Answer, Dkt. No. 3 at

29-30.) Petitioner has a conviction for Possession of a Firearm in

Furtherance of Drug Trafficking, in violation of 18 U.S.C. §

924(c), which the BOP considers a violent offense and precludes

his transfer to home confinement under the CARES Act. (Reiser

Decl., ¶19, Dkt. No. 4-1.)

       Petitioner has not offered any justification for his failure

to exhaust administrative remedies prior to filing the present

petition. Furthermore, Petitioner has not alleged how the BOP

failed to carry out its duties under the CARES Act.




2 The Court notes that the exhibit submitted by Petitioner is an
“Inmate Request to Staff.” (Ex., Dkt. No. 5.) Under the BOP
administrative grievance procedure, the first formal remedy
request is made to the warden of the facility, after an inmate’s
informal request to staff is denied. See 28 C.F.R. § 542.14.
3 Christina Clark is a Senior Attorney for the Bureau of Prisons
at FCI Fort Dix. (Declaration of Christina Clark ¶1, Dkt. No. 4-
2.)
                                        5
  Case 1:20-cv-05245-RMB Document 6 Filed 06/23/20 Page 6 of 6 PageID: 71



III. CONCLUSION

     For the reasons discussed above, the Court will dismiss the

petition without prejudice for failure to exhaust administrative

remedies.



An appropriate Order follows.



Date:   June 22, 2020

                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge




                                     6
